DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 9-12, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 2, the phrase the PET primarily twisted yarn is made of PET filaments having 400 to 3000 denier is ambiguous.  Do the filaments each have a linear density of 400-3000 denier, or do the filaments together total 400-3000 denier?  Likewise with the aramid primarily twisted yarn.
In regards to Claim 5, is the first twist number before or after the secondary twist?
In regards to Claims 9, 11, and 12, the phrase ASTM D885 is unclear.  Which version/date does this refer to?
In regards to Claim 10, the phrase JIS-L 1017 is unclear.  Which version/date does this refer to?
In regards to Claim 14, the phrases tension applied to the PET filament and tension applied to the aramid filament are unclear.  Is Applicant applying twist to only one filament of each?  Applying tension to each filament individually?  
In regards to Claim 21, the phrase 0.4 kg/cord is unclear since no cord is disclosed in the claim.  Is this in reference to the cabled yarn?  The confusion stems from the fact that Applicant never actually forms a cord.  For instance, Claim 1r only mentions yarns and cabled yarns; it never addresses when the cord is actually formed and complete.  How can a unit of kg/cord be applied to a cabled yarn?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-23 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Vallet et al (20150239301) in view of Lee et al (9789731) and Love et al (20140237983).
In regards to Claim 1, Vallet teaches a hybrid tire cord (Abstract) comprising:
	PET primarily twisted yarn (Paragraphs 26, 47); and 
	aramid primarily twisted yarn (Paragraph 25); wherein
	the PET primarily twisted yarn and the aramid primarily twisted yarn are secondarily twisted with each other (Paragraph 67).
	While Vallet essentially teaches the invention as detailed, it fails to specifically teach an adhesive coated on the PET primarily twisted yarn and on the aramid primarily twisted yarn.  Lee, however, teaches that coating with such adhesives is well known in the hybrid tire cord art (Column 6, lines 40-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the yarns of Vallet with the adhesive of Lee, so as to improve rubber adhesion.
	While Vallet essentially teaches the invention as detailed, it fails to specifically teach a length of the aramid primarily twisted yarn is 1 to 1.1 times a length of the PET primarily twisted yarn after a predetermined length of the hybrid tire cord is untwisted.  Love, however, teaches that it is well known when forming a hybrid tire cord from aramid and polyester to provide the aramid yarn length as 1 to 1.1 times the length of the polyester yarn (Abstract; Paragraph 14; Examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aramid at a longer length than that of the PET, so as to account for the difference in modulus between the two materials (Love, Paragraph 4).
	In regards to Claim 2, Vallet teaches a denier of 400-3000 (Paragraphs 25, 26).
	In regards to Claim 4, Vallet teaches the PET primarily twisted yarn has a first twisting direction, the aramid primarily twisted yarn has a second twisting direction, the PET primarily twisted yarn and the aramid primarily twisted yarn are secondarily twisted with each other in a third twisting direction, the second twisting direction is a same as the first twisting direction, and the third twisting direction is opposite the first twisting direction (Paragraphs 67 and 74, individually twisted in the same direction, then balanced in the opposite direction for the ply twist).
	In regards to Claim 5, Vallet teaches each of the PET primarily twisted yarn and the aramid primarily twisted yarn has a first twist number of 200-500 TPM (Paragraph 67).
	In regards to Claim 6, Vallet teaches the PET primarily twisted yarn and the aramid primarily twisted yarn are secondarily twisted with each other so as to have a second twist number and the second twist number is a same as the first twist number (Paragraph 67).
	In regards to Claims 7 and 8, the ordinarily skilled artisan would be more than capable of determining the proper ratio to provide the yarns in for the formation of the hybrid yarn.  Since the yarns are provided 1:1, it would obvious to try and provide the yarns at a 50:50, 1:1 ratio.  Likewise, Vallet teaches in paragraphs 25 and 26 ranges of linear density which overlap.
	In regards to Claims 9-13, the claims are drawn to data resulting from tests performed on the hybrid tire cord of the invention.  Since the combination of Vallet in view of Lee and Love teaches the same materials and structure as that of the claims, it would likewise teach the same test results.
	In regards to Claim 14, Vallet teaches a method of manufacturing a hybrid tire cord, the method comprising:
	primarily twisting aramid filaments in a first direction to form aramid primarily twisted yarn (Paragraph 25);
primarily twisting PET filaments in a second direction to form PET primarily twisted yarn (Paragraphs 26, 47);
secondarily twisting the aramid primarily twisted yarn and the PET primarily twisted yarn with each other in a third direction to form a cabled yarn (Paragraph 67);
the second direction is a same as the first direction, and
the third direction is opposite the first direction (Paragraphs 67 and 74, individually twisted in the same direction, then balanced in the opposite direction for the ply twist).
While Vallet essentially teach the invention as detailed, it fails to specifically teach an adhesive coated on the PET primarily twisted yarn and on the aramid primarily twisted yarn.  Lee, however, teaches that coating with such adhesives is well known in the hybrid tire cord art (Column 6, lines 40-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the yarns of Vallet with the adhesive of Lee, so as to improve rubber adhesion.  Lee also teaches dipping, drying, and heat treating (Column 6, lines 46-49).
While Vallet essentially teaches the invention as detailed, it fails to specifically each a tension applied to the PET filament in forming the PET primarily twisted yarn is lower than a tension applied to the aramid filament in forming the aramid primarily twisted yarn.  Love, however, teaches that it is well known to adjust the tension applied to yarns so as to adjust lengths (Paragraph 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the tension applied to the yarns of Vallet as taught by Love, so as to adjust the lengths to account for the difference in modulus between the two materials (Love, Paragraph 4).
In regards to Claim 15, the combination would teach a length of the PET primarily twisted yarn being 1.005 to 1.050 times a length of the aramid primarily twisted yarn after a predetermined length of the cabled yarn, formed at the step of form the cabled yarn, is untwisted.  As detailed for Claim 1, Love teaches a range of 1 to 1.1 times length (Abstract; Paragraph 14; Examples).  At some point of untwisting, but not fully untwisted the length, the length would be 1.005 to 1.050 times the length.  Examiner would also question the length difference of 1.005, and whether that is even calculatable accurately, or whether it is within the range of error due to elasticity or crimp present in the yarns.
In regards to Claim 16, the ordinarily skilled artisan, aware of Love, would be more than capable of determining the proper tension to apply to achieve the desired difference in lengths.  The result of adjusting the tension would be completely predictable, with the length of the more tensioned yarn being shorter.
In regards to Claims 17 and 18, while Vallet essentially teaches the invention as claimed, it fails to specifically teach the forming and cabling are performed successively in a single twisting machine, all of which Lee teaches as well known in the hybrid tire cord art (Column 4, lines 49-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a single twisting machine to perform the steps, so as to reduce the need to wind up product and subsequently unwind to further process.
In regards to Claim 19, Lee teaches the adhesive is RFL (Column 7, line 45).
In regards to Claim 20, Lee teaches the drying is performed at 70 to 200°C for 30 to 120 seconds  and the heat treating is performed at 200 to 250°C for 30 to 120 seconds (Column 7, lines 49-54).
In regards to Claim 21, Lee teaches successively performed steps.  Likewise, Lee teaches the tension applied to the cabled yarn during these steps is 0.4 kg/cord or higher (Example 1).
In regards to Claim 22, Love teaches the length of the aramid primarily twisted yarn is 1 to 1.1 times a length of the PET primarily twisted yarn (Abstract; Paragraph 14; Examples).
In regards to Claim 23, Vallet teaches a hybrid tire cord for carcasses (Abstract) comprising:
	PET primarily twisted yarn (Paragraphs 26, 47); and 
	aramid primarily twisted yarn (Paragraph 25); wherein
	the PET primarily twisted yarn and the aramid primarily twisted yarn are secondarily twisted with each other (Paragraph 67).
	While Vallet essentially teaches the invention as detailed, it fails to specifically teach an adhesive coated on the PET primarily twisted yarn and on the aramid primarily twisted yarn.  Lee, however, teaches that coating with such adhesives is well known in the hybrid tire cord art (Column 6, lines 40-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the yarns of Vallet with the adhesive of Lee, so as to improve rubber adhesion.
	While Vallet essentially teaches the invention as detailed, it fails to specifically teach a length of the aramid primarily twisted yarn is 1 to 1.1 times a length of the PET primarily twisted yarn after a predetermined length of the hybrid tire cord is untwisted.  Love, however, teaches that it is well known when forming a hybrid tire cord from aramid and polyester to provide the aramid yarn length as 1 to 1.1 times the length of the polyester yarn (Abstract; Paragraph 14; Examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aramid at a longer length than that of the PET, so as to account for the difference in modulus between the two materials (Love, Paragraph 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, at least Jeon et al (9617663) Abstract, Fritsch et al (7051507) Abstract, and Shepherd et al (4155394) Abstract teach elements similar to those claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732